UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT



                             No. 96-7555



JOHN A. CASILLAS,

                                               Plaintiff - Appellant,

         versus

MICKEY RAY, Warden of Federal Correctional
Institution, Estill,

                                                Defendant - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Beaufort. David C. Norton, District Judge.
(CR-90-314, CA-96-1638-9-18JC)


Submitted:   January 23, 1997              Decided:   February 5, 1997


Before RUSSELL, WILKINS, and WILLIAMS, Circuit Judges.

Affirmed by unpublished per curiam opinion.


John A. Casillas, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's orders denying relief

on his 28 U.S.C. § 2241 (1994) petition and his motion for recon-

sideration. We have reviewed the record and the district court's

opinion accepting the recommendation of the magistrate judge and

find no reversible error. Accordingly, we affirm on the reasoning
of the district court. Casillas v. Ray, Nos. CR-90-314; CA-96-1638-
9-18JC (D.S.C. Sept. 12, 1996). We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the deci-
sional process.




                                                          AFFIRMED




                                2